DISMISS and Opinion Filed May 27, 2021




                                    S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                No. 05-21-00028-CR

                        SOUPHONH HONGKEO, Appellant
                                     V.
                         THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. F19-45408-I

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Reichek
      Souphonh Hongkeo filed his notice of appeal on January 12, 2021. After the

clerk’s record was filed, we notified appellant we had concerns over our jurisdiction

in light of the fact the trial court granted a motion for new trial. See TEX. R. APP. P.

21.9(a)-(b) (authorizing trial court to grant motion for new trial and explaining that

“[g]ranting a new trial restores the case to its position before the former trial”);

Waller v. State, 931 S.W.2d 640, 643–44 (Tex. App.—Dallas 1996, no pet.).

      We instructed appellant to file a motion to dismiss with this Court. To date,

appellant has not responded. On the Court’s own motion, we dismiss this appeal for

want of jurisdiction.
      We direct the Clerk to issue the mandate immediately.




                                         /Amanda L. Reichek/
                                         AMANDA L. REICHEK
                                         JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
210028F.U05




                                      –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

SOUPHONH HONGKEO, Appellant                 On Appeal from the Criminal District
                                            Court No. 2, Dallas County, Texas
No. 05-21-00028-CR         V.               Trial Court Cause No. F19-45408-I.
                                            Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                Reichek. Justices Schenck and
                                            Carlyle participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered May 27, 2021




                                      –3–